Appeals by the defendant from two judgments of the Supreme Court, Rockland County (Kelly, J.), both rendered June 26, 2013, convicting him of welfare fraud in the third degree under indictment No. 12-00394 and criminal sexual act in the third degree under indictment No. 13-00022, respectively, upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Joslin, 130 AD3d 1093 [2015]; People v Bennett, 122 AD3d 871 [2014]; People v Edmunson, 109 AD3d 621 [2013]) precludes our review of his chai*1140lenge to the Supreme Court’s suppression determination (see People v Hicks, 134 AD3d 854 [2015]; People v Dupree, 130 AD3d 752, 753 [2015]; People v Sanchez, 122 AD3d 778, 778-779 [2014]).
Rivera, J.P., Leventhal, Dickerson and Miller, JJ., concur.